DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 18 Aug 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 8 line 13, filed 16 Aug 2022, with respect to the rejection(s) of claim(s) 9 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and this action is non-final.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu (US 20180087345) in view of Shatrov (USP 6,365,028).
Applicant’s arguments, see Remarks page 9 line 9, filed 16 Aug 2022, with respect to the rejection(s) of claim(s) 1 under obviousness have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and this action is non-final.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu (US 20180087345) in view of Nutter (USP 3,631,925) and Shatrov (USP 6,365,028).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 – 12, 14, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20180087345) in view of Shatrov (USP 6,365,028).
Regarding claim 9, Xu discloses a downhole tool (“Downhole tools that incorporate gripping systems that use slips include but are not limited to packers, anchors, plugs, locks and fishing tools” - ¶0003), comprising: 
a slip assembly (Fig 7 #200) having a plurality of slips configured (“facilitate the slip segments #210 to expand radically, such that the rough surface of the slip segments can bite into a casing wall to secure the slip in a desired location in the casing” - ¶0036) to engage a downhole surface, the slip assembly including a plurality of slip segments (Fig 7 #210), wherein each slip segment includes: 
a slip body (Fig 8 #210); 
a plurality of profile elements (Fig 8 #225 – “rough surface”) coupled to the slip body [#210]; 
Xu discloses “the slip’s teeth need to be hard and/or strong enough to be able to set into the casing during the tool’s function. The existing dissolvable materials, however, are mainly soft materials, such as dissolvable polymers, magnesium alloys, aluminum alloys or others. The teeth made from these existing dissolvable materials may be damaged when set into the casing during the tool’s function, which can result in costly remedial measures in terms of both time and monetary expense” - ¶0026.
Xu does not disclose, teach or suggest 
a first coating disposed on the plurality of profile elements, wherein the first coating is formed from a plasma electrolytic oxidation treatment; 
wherein the first coating and the plurality of profile elements form a plurality of gripping elements configured to grip the downhole surface.  
Shatrov teaches plasma electrolyte oxide coating of aluminum alloys – abstract. Further teaching “because of their physical and mechanical properties and the process used to manufacture items of complex configuration, aluminum alloys are increasingly being used in the manufacture of important and rapidly-wearing parts of machines. There is therefore an urgent need for protective coatings to be produced thereon which are resistant to wear when exposed to abrasive particles and high local temperatures and are unaffected by corrosive environments. One way of dealing with this problem is to apply ceramic-oxide corundum coatings to aluminum alloys using a method of plasma electrolytic oxide coating” – Col 1 line 12. Shatrov teaches “the proposed method provides the following technical and economic benefits: wear-resistant coatings of comparable thickness are formed 1.1-1.25 times more quickly without increasing the electricity consumption. At the same time the micro-hardness of the coating is increased by 15% on average, and the strength of adhesion to the substrate material rises by 15-20%. The proposed method thus, enables ceramic-oxide coatings with good protective and physical/mechanical properties to be obtained reliably on aluminum alloys. The coatings have a high micro-hardness and high strength of adhesion to the substrate metal, which virtually precludes delamination during use” – Col 6 line 57.
It would be readily understood and appreciated by those of ordinary skill in the art, before the effective filing date of the claimed invention, given the teaching of Shatrov, to apply a plasma electrolytic oxidation treatment to the ‘rough surface’ of Xu’s Aluminum alloy slip segments for the purpose to extend tool life and to add strength to the biting ability of the slips.
Regarding claim 10, the combination discloses wherein the slip body [#210] is formed (“210 is part of the substrate #200. The substrate #200 is made from disintegrated non-metallic substrate such as PGA or PLA based polymer. PGA or PLA materials an be disintegrated after a set of time” - ¶0037) from a degradable material.  
Regarding claim 11, the combination discloses wherein the slip body [#210] further includes: 
a pocket (#217); 
a slip insert (#220) disposed in (Fig 8) the pocket, wherein the slip insert includes the plurality of gripping elements (#225 rough surface).  
Regarding claim 12, the combination discloses wherein the slip body [#210] is formed from a degradable polymer (PGA or PLA - ¶0037) and the slip insert [#220] is formed from either an aluminum or magnesium alloy (“wedge insert #220 is substantially formed of a dissolvable metallic material such as Mg or Al based alloys” - ¶0037).  
Regarding claim 14, the combination discloses wherein the profile elements [#225 – rough surface] are formed from a degradable material (as combined by Xu slip segments and Shatrov coating).  
Regarding claim 15, the combination of Xu and Shatrov disclose the downhole tool of claim 9, disclosing a plurality of profile elements (Fig 8 #225 – “rough surface”) coupled to the slip body [#210]. 
Xu further discloses a different embodiment(s) (Fig 5 or 6) comprising non-dissolvable wedge shape tooth #102 or non-dissolvable button shaped tooth #103; both of which are placed in the degradable slip segment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that the rough surface of Fig 8 could be realized by the use of teeth #102 or #103, prior to the application of the plasma oxide coating to strengthen the aluminum or aluminum alloy slip segment and provide a biting surface to engage the downhole tubular. 
Regarding claim 22, Xu of the combination discloses “downhole tools that incorporate gripping systems that use slips include but are not limited to packers, anchors, plugs …”. It is well-known that packers seal against the downhole surface.
Claim(s) 1, 3, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Nutter (USP 3,631,925) and Shatrov.
Regarding claim 1, Xu discloses a downhole tool (“Downhole tools that incorporate gripping systems that use slips include but are not limited to packers, anchors, plugs, locks and fishing tools” - ¶0003), comprising: 
a slip assembly (Fig 7 #200) having a plurality of slip segments (#210), the slip segments, wherein each slip segment includes: 
a slip body (Fig 8 #210); 
a plurality of degradable profile elements (Fig 8 #225 – rough surface) coupled to the slip body [#210]. 
Xu does not disclose, teach or suggest:
a cone member; and 
the slip segments configured to move along the cone member into engagement with a downhole surface, wherein each slip segment includes: 
a first coating disposed on the plurality of degradable profile elements, wherein the first coating is formed from a plasma electrolytic oxidation treatment; 
wherein the first coating and the degradable profile elements form a plurality of gripping elements configured to grip the downhole surface.  
Regarding: 
a cone member; and 
the slip segments configured to move along the cone member into engagement with a downhole surface,
Nutter teaches a cone member (#24) and upper slip (#20) that move relative to each other to expand the slip outer surface into a gripping engagement with casing [downhole surface] (Col 5 line 8).
It would be readily understood and appreciated by those of ordinary skill in the art, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art, to combining prior art elements according to known methods to yield predictable results;
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale A.
Regarding: 
a first coating disposed on the plurality of degradable profile elements, wherein the first coating is formed from a plasma electrolytic oxidation treatment; 
wherein the first coating and the degradable profile elements form a plurality of gripping elements configured to grip the downhole surface.  
Xu discloses “the slip’s teeth need to be hard and/or strong enough to be able to set into the casing during the tool’s function. The existing dissolvable materials, however, are mainly soft materials, such as dissolvable polymers, magnesium alloys, aluminum alloys or others. The teeth made from these existing dissolvable materials may be damaged when set into the casing during the tool’s function, which can result in costly remedial measures in terms of both time and monetary expense” - ¶0026.
Shatrov teaches plasma electrolyte oxide coating of aluminum alloys – abstract. Further teaching “because of their physical and mechanical properties and the process used to manufacture items of complex configuration, aluminum alloys are increasingly being used in the manufacture of important and rapidly-wearing parts of machines. There is therefore an urgent need for protective coatings to be produced thereon which are resistant to wear when exposed to abrasive particles and high local temperatures and are unaffected by corrosive environments. One way of dealing with this problem is to apply ceramic-oxide corundum coatings to aluminum alloys using a method of plasma electrolytic oxide coating” – Col 1 line 12. Shatrov teaches “the proposed method provides the following technical and economic benefits: wear-resistant coatings of comparable thickness are formed 1.1-1.25 times more quickly without increasing the electricity consumption. At the same time the micro-hardness of the coating is increased by 15% on average, and the strength of adhesion to the substrate material rises by 15-20%. The proposed method thus, enables ceramic-oxide coatings with good protective and physical/mechanical properties to be obtained reliably on aluminum alloys. The coatings have a high micro-hardness and high strength of adhesion to the substrate metal, which virtually precludes delamination during use” – Col 6 line 57.
It would be readily understood and appreciated by those of ordinary skill in the art, before the effective filing date of the claimed invention, given the teaching of Shatrov, to apply a plasma electrolytic oxidation treatment to the ‘rough surface’ of Xu’s Aluminum alloy slip segments for the purpose to extend tool life and to add strength to the biting ability of the slips.
Regarding claim 3, Xu of the combination discloses wherein the slip body [#210] further includes: 
a pocket (Fig 8 #217); 
a slip insert (#220) disposed (Fig 8) in the pocket [#217], 
wherein the slip insert includes the gripping elements (#225 rough surface).  
Regarding claim 4, Xu of the combination discloses wherein the slip body [#210] is formed from a degradable polymer (PGA or PLA - ¶0037) and the slip insert is formed from either an aluminum or magnesium alloy (“wedge insert #220 is substantially formed of a dissolvable metallic material such as Mg or Al based alloys” - ¶0037).  
Regarding claim 6, Xu of the combination discloses wherein the degradable profile elements [#225] are wickers (“such that the rough surface [#225] of the slip segments can bite into a casing wall to secure the slip in a desired location into the casing” - ¶0036).  
Regarding claim 7, Xu of the combination discloses wherein the degradable profile elements [#225] are attached (best seen Fig 8) to the slip insert [#220].   
Regarding claim 8, the combination discloses wherein the degradable profile elements [#225 portion of #220 of the combination with the ceramic-oxide coating] are formed from a magnesium alloy (“wedge insert #220 is substantially formed of a dissolvable metallic material such as Mg or Al based alloys” - ¶0037).  
Regarding claim 21, Xu of the combination discloses “such that the rough surface of the slip segments can bite into a casing wall to secure the slip in a desired locate in the casing” - ¶0036.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu,  Nutter and Shatrov as applied to claim 1 above, and further in view of Baugh et al. (USP 4,901,794)
Regarding claim 2, the combination discloses the downhole tool of claim 1; however, does not explicitly disclose, teach or suggest wherein the slip body has a plurality of teeth disposed on a surface opposite of the plurality of degradable profile elements, wherein the plurality of teeth are configured to engage with a plurality of teeth of the cone member.
Baugh teaches Subterranean Well Anchoring Apparatus (title) comprising a slip body (#22 anchoring means) has a plurality of teeth (#19) disposed on a surface opposite (Fig 1) of the plurality of degradable profile elements, wherein the plurality of teeth [#19a] are configured to engage with a plurality of teeth (#19a) of the cone member (#20 ratchet ring and #25 ‘cone’). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Baugh, to permit movement of the slip (anchoring device) relative to the cone in only one direction and will prevent movement between the anchoring device and the cone in the opposite direction by means of the profile teeth on the mating elements.  
Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 20190093450) in view of Xu and Shatrov.
Regarding claim 16, Walton discloses a method of using a downhole tool, comprising: 
deploying (¶0069 – “introducing a downhole tool into a wellbore”) a downhole tool into a downhole tubular, the downhole tool including a slip assembly (¶0069 — “wherein the downhole tool is a wellbore isolation device that provides a plurality of components including a mandrel and a slip assembly”); 
activating (¶0035 – slips #216 and the packer elements expand and engage the inner walls of the casing #114”) the downhole tool to engage the plurality of slip segments with the downhole tubular. 

Walton discloses “each of the slips (#216) and/or slip wedges (i.e. cones) may be made of a degradable metal material” - ¶0042. “Suitable degradable metal materials include … aluminum, aluminum alloys, … magnesium, magnesium alloys” - ¶0045; however Walton does not disclose, teach or suggest:
a plurality of slip segments having a coating formed from a plasma electrolytic oxidation treatment, the coating configured to grip the downhole tubular; and 
wherein the coating grips the downhole tubular such that the slip assembly anchors the downhole tool to the downhole tubular. 
Xu teaches a conventional slip assembly (Fig 7 #200) comprising slip segments (#210), that provide the slip to expand against the downhole tubular (‘casing’) - ¶0003.
It would be readily understood and appreciated by those of ordinary skill in the art,
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art, to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results;
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale A.
Shatrov teaches plasma electrolyte oxide coating of aluminum alloys – abstract. Further teaching “because of their physical and mechanical properties and the process used to manufacture items of complex configuration, aluminum alloys are increasingly being used in the manufacture of important and rapidly-wearing parts of machines. There is therefore an urgent need for protective coatings to be produced thereon which are resistant to wear when exposed to abrasive particles and high local temperatures and are unaffected by corrosive environments. One way of dealing with this problem is to apply ceramic-oxide corundum coatings to aluminum alloys using a method of plasma electrolytic oxide coating” – Col 1 line 12. Shatrov teaches “the proposed method provides the following technical and economic benefits: wear-resistant coatings of comparable thickness are formed 1.1-1.25 times more quickly without increasing the electricity consumption. At the same time the micro-hardness of the coating is increased by 15% on average, and the strength of adhesion to the substrate material rises by 15-20%. The proposed method thus, enables ceramic-oxide coatings with good protective and physical/mechanical properties to be obtained reliably on aluminum alloys. The coatings have a high micro-hardness and high strength of adhesion to the substrate metal, which virtually precludes delamination during use” – Col 6 line 57.
It would be readily understood and appreciated by those of ordinary skill in the art, before the effective filing date of the claimed invention, given the teaching of Shatrov, to apply a plasma electrolytic oxidation treatment to the aluminum alloy slip segments for the purpose to extend tool life and to add strength to the biting ability of the slips.
Regarding claim 17, Walton of the combination discloses further comprising: 
performing a fracturing operation (“the wellbore isolation device #200 is generally depicted and described herein as a hydraulic fracturing plug or ‘frac’ plug” - ¶0023) with the downhole tool.  
Allowable Subject Matter
Claim(s) 5, 13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art comprises Xu, Shatrov, Nutter and Baugh; which do not disclose, teach or suggest a degradable tool with a coating left downhole after degrading, in combination with the other claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
16 Nov 2022